 1   GORDON W. EGAN (SBN 111470)
     SIGNATURE LAW GROUP LLP
 2   3400 Bradshaw Road, Suite A4-A
     Sacramento, CA 95827
 3   Telephone: (916) 362-2660
     Fax: (916) 880-5255
 4   gegan@signaturelawgroup.com
 5   Attorney for Plaintiffs
 6

 7                              UNTIED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     JAMES J. SULLIVAN III; JAHANSHIR J.       ) CASE NO.: 18-cv-03066-MCE-CKD
11                                             )
     JAVANIFARD; GAYLE JAVANIFARD;             ) NOTICE OF SETTLEMENT AND
12                                             ) STIPULATION AND ORDER TO EXTEND
     DANIEL H. SAYAH; SULLIVAN III, LLC, a ) TIME FOR RULE 26 CONDERENCE
13                                             )
     California limited liability company;     ) Complaint Filed: November 27, 2018
14                                             )
     MALKAH J, LLC, a California limited       )
15                                             )
     liability company; PETER P. PEREZ and     )
16                                             )
     GLORIA A. PEREZ, as trustees of the PETER )
17                                             )
     PAUL AND GLORIA ANN PEREZ FAMILY )
18                                             )
     REVOCABLE TRUST established April 25, )
19                                             )
     2013                                      )
20                                             )
                     Plaintiffs,               )
21                                             )
     v.                                        )
22                                             )
                                               )
23                                             )
     THE UNITED STATES OF AMERICA and )
24                                             )
     UNION PACIFIC RAILROAD COMPANY, )
25                                             )
     a Delaware corporation                    )
26                                             )
                                               )
27                                             )
                     Defendants.
                                               )
28                                             )
                                               )

                                                    1
                 James J. Sullivan III vs. United States of America – Notice of Settlement
 1          The parties are pleased to report that this matter has settled in all respects. The parties are
 2   currently preparing deeds and determining the allocation of the settlement to the various parcels.
 3   Once the settlement amount is paid and the deeds recorded the matter will be dismissed. We
 4   expect the matter will be dismissed within 120 days. Shortly thereafter, the parties will be filing a
 5   request for dismissal prejudice. In the meantime, the parties request that the parties shall have
 6   until September 10, 2021 to meet and confer as required by Federal Rule of Civil Procedure
 7   26(f) regarding their discovery plan.
 8   DATED: May 10, 2021                           SIGNATURE LAW GROUP LLP
 9
                                                   By: /s/ Gordon W. Egan          _
10                                                 GORDON W. EGAN
                                                   Attorney for James J. Sullivan III, et al
11
     DATED: May 10 2021                            BERLINER COHEN, LLP
12

13
                                                   By: /S/ Nancy J. Johnson (as authorized on 5-10-
14                                                 2021)
                                                   NANCY J. JOHNSON
15                                                 Attorneys for Defendant Union Pacific
16
                                                   Railroad Company

17

18

19

20

21

22

23

24

25

26

27

28



                                                       2
                 James J. Sullivan III vs. United States of America – Notice of Settlement
 1

 2
                                                 ORDER

 3
       Pursuant to the Notice of Settlement, (ECF No. 41), the parties shall have until September 10,
 4
     2021, to meet and confer as required by Federal Rule of Civil Procedure 26(f) regarding their
 5
     discovery plan.
 6
                  IT IS SO ORDERED.
 7

 8
     Dated: June 29, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     3
                 James J. Sullivan III vs. United States of America – Notice of Settlement
